         Entered on Docket December 20, 2018
                                                              Below is the Order of the Court.


                                                              _______________________________
                                                              Marc Barreca
 1                                                            U.S. Bankruptcy Judge
                                                              (Dated as of Entered on Docket date above)
 2

 3

 4

 5
     ________________________________________________________________
 6

 7

 8

 9

10                                UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11

12   In Re:                                                Case No. 12-11284
13   DEMETRIUS BERTRAND                                    ORDER ON
     DICKERSON, SR.,                                       MERCHANT CREDIT CORPORATION’S
14                                                         MOTIONS IN LIMINE
                           Debtor.
15

16
               This matter came before the court on the Motions in Limine filed by Merchants Credit
17
     Corporation (“Merchants”). The court, having considered the pleadings and the exhibits filed by
18
     the parties, reviewed the court file, and after hearing oral argument on December 13, 2018, the
19
     Court hereby GRANTS, DENIES, AND/OR RESERVES on these motions as follows.
20
               1.         The Debtor stipulates that evidence of Jason Woehler’s personal bankruptcy will
21
     not be elicited at the hearing. The Court otherwise GRANTS Merchants’ first motion in limine.
22
     The evidence sought to be elicited by the Debtor does not fit the exceptions in FRE 404(b)(2),
23
     and therefore the Debtor, his attorney, and his witnesses, may not interrogate concerning, or
24
     attempt to convey information regarding Brandt v. Columbia Credit Servs., Western District of
25
     ORDER ON MERCHANT CREDIT CORPORATION’S
     MOTIONS IN LIMINE - 1
     Dickerson - MIL Order with edits.doc




     Case 12-11284-MLB                      Doc 100   Filed 12/20/18    Ent. 12/20/18 11:42:30             Pg. 1 of 2
 1   Washington, Case No. 17-cv-703-RSM. However, specific facts in the Brandt case may be used
 2   for impeachment purposes only during the evidentiary hearing on liability.
 3             2.         The Court GRANTS Merchants second motion in limine.              Witnesses at the
 4   hearing on liability are limited to Merchants’ owners, officers, supervisors, and/or employees.
 5             3.         The Court RESERVES on Merchants’ third motion in limine. Presentation of
 6   evidence related to damages is subject to objection if any such evidence is elicited by Debtor.
 7

 8                                                    // END OF ORDER //
     Presented by:
 9

10   LEE SMART, P.S., INC.
     s/ Marc Rosenberg_______________
11   Marc Rosenberg, WSBA No. 31034
     Of Attorney for Merchants Credit Corporation
12

13   1800 Once Convention Place
     701 Pike Street
14   Seattle, WA 98101
     (206) 624-7990
15   mr@leemart.com
16
     HENRY & DEGRAAFF, PS
17
     By: s/ Christina L Henry __________
18   Christina L Henry, WSBA No. 31273
19   Attorney for Debtor and Shirley Dickerson
     150 Nickerson St.
20   Ste 311
     Seattle, WA 98109
21   (206) 330-0595
     chenry@hdm-legal.com
22

23

24

25
     ORDER ON MERCHANT CREDIT CORPORATION’S
     MOTIONS IN LIMINE - 2
     Dickerson - MIL Order with edits.doc




     Case 12-11284-MLB                      Doc 100   Filed 12/20/18   Ent. 12/20/18 11:42:30   Pg. 2 of 2
